DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,314,336 since the patent and the application are claiming common subject matter, as follows: a fingerprint reader/power button system, comprising: a base member including a first surface; a support member that is located adjacent the first surface of the base member and that is configured to move relative to the base member; a spring member that engages the first surface of the base member and a power actuator element that is connected to the support member and that is configured to engage a power actuator engagement element when an actuation force is provided on the support member that overcomes the spring force and a fingerprint reader that is connected to the support member.


	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Hereinafter “Li”), US Patent Application Publication No. 2019/0266315 in view of Cao et al. (Hereinafter “Cao) US Patent Application Publication No. 2021/0096594.

Referring to claim 1, Li teaches a fingerprint reader/power button system [one-button login is implemented for the terminal device by a touch operation against a power button where the fingerprint module is integrated, 0003; ab], comprising:
a fingerprint reader that is connected to the support member and that is configured to read a fingerprint from a finger that engages a fingerprint reader surface on the fingerprint reader [fingerprint sensor to acquire fingerprint data based on a fingerprint data acquisition instruction, ab; 0007-0011]; and a power actuator [power button of fig. 3; 0003; 0069].
However, Li does not explicitly teach a base member defining a plurality of base leg apertures that extend into the base member from a first surface on the base member; a spring member that engages the base member to provide a spring force that is directed away from the first surface of the base member, wherein includes a plurality of spring legs that define respective spring leg apertures that are located adjacent respective base leg apertures; a support member that engages the spring member and that includes a plurality of support legs that are configured to extend through the spring leg apertures and into the base leg apertures; a power actuator element that is connected to the support member and that is configured to engage a power actuator engagement element when an actuation force is provided on the support member that overcomes the spring force. 
Cao teaches a base member defining a plurality of base leg apertures that extend into the base member from a first surface on the base member [standoffs 222 of fig. 2A; 0088] a spring member [spring plate 212 of fig. 2A] that engages the base member to provide a spring force that is directed away from the first surface of the base member [the fasteners 214 can be used in order to attach the spring plate 212 to the housing 216, 0084; fig. 2A], wherein includes a plurality of spring legs that define respective spring leg apertures that are located adjacent respective base leg apertures [0082-0084]; a support member that engages the spring member and that includes a plurality of support legs [222 of fig. 2A; 0088] that are configured to extend through the spring leg apertures and into the base leg apertures [the fasteners 214 can be used in order to attach the spring plate 212 to the housing 216, 0083-0084]; a power actuator element [electrical switch 210 coupled to a flexible circuit 230 of fig. 2A; 0090] that is connected to the support member and that is configured to engage a power actuator engagement element when an actuation force is provided on the support member that overcomes the spring force [switch 210 may compress between the fingerprint sensor 208 and the surface of the indentation 218 of fig. 2A; 0079-0080 which is on top of spring plate 212 of fig. 2A; 0082-0088].
It would have been obvious to one of ordinary skill in the art to add the features of Cao to the system of Li as an essential means to provide an operation of the biometric sensor may not be negatively affected by the presence of the electrical switch.

Referring to claim 7, Li and Cao teach the invention substantially as claimed as specified in claim 1 above, further teaches an Information Handling System (IHS) [Cao, 200 of fig. 2A],  a chassis [Cao, 216 of fig. 2A] and an external surface of the key [Cao, 110 of fig. 1B-1C; 0047].

Referring to claim 14, this method claim is corresponding to apparatus claims 1 and 7 above, therefore, it is rejected under the same rational.

Referring to claim 2, Li and Cao teach the invention substantially as claimed, wherein the power actuator engagement element is positioned on the first surface of the base member [Cao, switch 210 is positioned on the first portion 202 of fig. 2A].

Referring to claim 3, Li and Cao teach the invention substantially as claimed, wherein the power actuator engagement element is included on the spring member [Cao, 216 can be formed as an integral piece in which switch 210 is on spring 212 of fig. 2A] .

Referring to claim 4, Li and Cao teach the invention substantially as claimed, wherein the spring member includes a respective spring leg that is located adjacent each of the plurality of base leg apertures wherein each respective spring leg engages the support member adjacent a respective support leg to provide a respective portion of the spring force that is directed away from the first surface of the base member [Cao, 222s are through the holes 220 of the base 216 of fig. 2A; 0062; 0078-0080].

Referring to claim 5, Li and Cao teach the invention substantially as claimed, wherein the spring member includes a first spring leg that defines a first subset of the plurality of spring leg apertures that are each located adjacent respective base leg apertures and that engages the base member to provide a first portion of the spring force that is directed away from the first surface of the base member, and a second spring leg that defines a second subset of the plurality of spring leg apertures that are each located adjacent respective base leg apertures and that engages the base member to provide a second portion of the spring force that is directed away from the first surface of the base member [Cao, 222s are through the holes 220 of the base 216 of fig. 2A; 0062; 0078-0080].

Referring to claim 6, Li and Cao teach the invention substantially as claimed, wherein the plurality of base leg apertures extend from the first surface on the base member and through the base member to a second surface on the base member that is opposite the base member from the first surface, and wherein the plurality of support legs on the support member are configured to not extend past second surface of the base member when the power actuator element engages the power actuator engagement element [Cao, 222s are through the holes 220 of the base 216 of fig. 2A; 0062; 0078-0080].

Referring to claims 8-13 and 15-20, all limitations of these claims have been addressed in the analysis of claims 1-7 and 14 above, and these claims are rejected on that basis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUY N PARDO/Primary Examiner, Art Unit 2691